UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 29, 2013 WesBanco, Inc. (Exact name of registrant as specified in its charter) West Virginia 000-08467 55-0571723 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1 Bank Plaza, Wheeling, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(304) 234-9000 Former name or former address, if changed since last reportNot Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition WesBanco, Inc. issued a press release today announcing earnings for the three and twelve months ended December 31, 2012.The press release is attached as Exhibit 99.1 to this report. WesBanco, Inc. hosted a conference call today to discuss the Company's financial results for the fourth quarter of 2012. A replay of the call is available until 9:00 AM EDT on Wednesday, February 6, 2013. The replay can be accessed by dialing (877) 344-7529 or +1(412) 317-0088 for international callers; the confirmation number is 10023422. Item 9.01 Financial Statements and Exhibits d) Exhibits – 99.1 -Press release dated January 29, 2013 announcing earnings for the three and twelve months ended December 31, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WesBanco, Inc. (Registrant) Date:January 29, 2013 /s/ Robert H. Young Robert H. Young Executive Vice President and Chief Financial Officer
